Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 02-91-BLG-SPW
CV 17-73-BLG-SPW
Plaintiff/Respondent,
VS. ORDER DISMISSING § 2255
MOTION AND DENYING
JOSE GUERRA MALDONADO, CERTIFICATE OF
APPEALABILITY
Defendant/Movant.

 

 

This case comes before the Court on Defendant/Movant Maldonado’s
motion to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255.
Maldonado is currently serving a sentence of life in prison for federal drug and
firearms offenses. See Judgment (Doc. 209) at 2-3.

On May 15, 2017, the Court of Appeals authorized Maldonado to file a
second or successive § 2255 motion in this Court. The United States answered on
February 16, 2018. Maldonado replied on March 27, 2018. On August 16, 2019,
the Court required the parties to file supplemental briefs (Doc. 276). They
complied on January 31, 2020 (Docs. 283, 284).

I. Background
On July 19, 2002, a grand jury indicted Maldonado and four co-defendants

on one count of conspiring to possess more than 500 grams of methamphetamine
1
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 2 of 12

with intent to distribute it, a violation of 21 U.S.C. § 846 (Count 1); one count of
possessing about a pound of methamphetamine within 1000 feet of a playground
and with intent to distribute it, a violation of 21 U.S.C. §§ 841(a)(1) and 860
(Count 2); two counts of distributing about three-quarters of a pound of
methamphetamine, once on June 20 and once on July 10, 2002, violations of 21
U.S.C. § 841(a)(1) (Counts 3 and 5); one count of being an illegal alien in
possession of a firearm, a violation of 18 U.S.C. § 922(g)(5) (Count 6); and one
count of being a felon in possession of a firearm, a violation of 18 U.S.C. §
922(g)(1) (Count 7). Count 4 of the Indictment accused a co-defendant of
possessing about two ounces of methamphetamine on July 2, 2002, with intent to
distribute it. Maldonado was not named in that count, but the indictment alleged a
Pinkerton theory, see Pinkerton v. United States, 328 U.S. 640 (1946), so the jury
would consider Count 4 as to Maldonado as well.

On January 7, 2003, the United States filed an Information under 21 U.S.C.
§ 851, alleging that Maldonado had two prior felony drug convictions from
California. Due to the drug and quantities alleged in Counts 1 and 5, filing of the
Information subjected Maldonado to a mandatory sentence of life in prison. See 21
U.S.C. §§ 841(b)(1)(A)(vili), 85 1(a).

On February 7, 2003, Maldonado pled guilty to the firearms offenses,

Counts 6 and 7 of the Indictment. Trial of Counts 1 through 5 commenced on
2
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 3 of 12

February 10, 2003. After hearing four days of testimony, the jury convicted
Maldonado on Counts | and 5, acquitted him on Counts 3 and 4, and, on Count 2,
found him guilty of the lesser included offense of possession of 50 grams or more
of a substance containing methamphetamine with intent to distribute it. See
Verdict (Doc. 121).

On July 23, 2003, Maldonado was sentenced to life in prison on Counts 1, 2,
and 5, plus 120 months on the firearms charges, Counts 6 and 7, with all terms
running concurrently. See Minutes (Doc. 208); Judgment (Doc. 209) at 1-3.

Maldonado appealed. On November 22, 2004, the Court of Appeals
affirmed his conviction and sentence. See Mem. (Doc. 226) at 8-9, United States
v. Maldonado, No. 03-30346 (9th Cir. Nov. 22, 2004) (unpublished mem. disp.).

On December 6, 2005, Maldonado filed a motion to vacate, set aside, or
correct the sentence under 28 U.S.C. § 2255 (Doc. 240). The motion and a
certificate of appealability were denied on September 25, 2006. The Court of
Appeals denied a certificate of appealability on June 1, 2007 (see Doc. 245).

On March 28, 2016, Maldonado moved the Court to appoint new counsel to
investigate whether Assistant United States Attorney James Seykora withheld
material exculpatory or impeaching information. See Mot. for Counsel (Docs. 247,
247-1). New counsel was appointed and applied to the Court of Appeals for leave

to file a second § 2255 motion. As noted above, the application was granted, and
3
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 4 of 12

Maldonado’s second § 2255 motion is currently pending before the Court.
Il. Merits

Maldonado asserts one claim. He alleges that AUSA Seykora withheld
exculpatory or impeaching information that was material to the jury’s verdicts
against him, in violation of Giglio v. United States, 405 U.S. 150 (1972). The
parties cooperated to determine what information, if any, Seykora should have
disclosed but did not. Only one previously undisclosed item emerged. The
question is whether that evidence could amount to “newly discovered evidence
that, if proven and viewed in light of the evidence as a whole, would be sufficient
to establish by clear and convincing evidence that no reasonable factfinder would
have found the movant guilty of the offense.” 28 U.S.C. §§ 2255(h)(1),
2244(b)(4).

A. The Newly Discovered Evidence

The evidence at issue is an ex parte motion Seykora filed, asking the trial
judge to review the motion and attached exhibits in camera and decide whether the
information presented should be disclosed to defense counsel. Neither the motion
nor its contents were discussed in any of the five volumes of the trial transcript.
Nor does the Court’s record contain any order ruling on the motion.

Seykora signed the motion on Friday, February 7, 2003. The clerk filed it at

7:44 a.m. on Monday, February 10, the first day of trial. Seykora represented that
4
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 5 of 12

a trial witness, Dawn Hoots, had “a potential to assist in many investigations if her
identity as a confidential informant is not revealed.”

The United States respectfully request[s] that this court review this

matter in camera to determine if her[] status as a CI needs to be

provided to defense counsel at trial. If the court believes that defense

should be notified the United States would like to further provide

additional information if necessary.
Ex Parte Mot. (Doc. 115) at 2.

Seykora advised that, since January 14, 2003, agents had given Hoots $60:
$20 to allow her to obtain a phone so she could call case agents, $20 as payment
for introducing an agent to a suspect, and $20 to reimburse her for hiring a
babysitter while she was making the introduction. Seykora also represented that
federal agents arranged for her to receive a notice to appear instead of being
arrested on two outstanding warrants from city court. See id.

Seykora attached two documents to the motion. One was a “witness
summary.” This is a document the Court requires each party to give to the clerk
and opposing parties when the party calls a witness. See Trial Scheduling Order
(Doc. 43) at 3 8. It summarizes the witness’s anticipated testimony and identifies
any exhibits the party expects to introduce through the witness. Seykora’s
summary described Hoots’s expected testimony:

Dawn Hoots will testify that she resided at an apartment complex at

1225 Lake Elmo Road. In the summer of 2002 Hector Cisneros (CI)
asked to use her apartment with some other people while she was at

5
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 6 of 12

work. When she returned from work, she found a Hispanic male
outside of her apartment who asked her to give him a ride to a house
at 811 N. 25th. When she returned to her home, she found a Wal Mart
bag on the counter with methamphetamine residue in it. She also
found an aluminum cooking tin and baking soda on the counter.

Dawn Hoots believes the man she gave a ride to was Jose
Maldonado.

Witness Summary (Doc. 115 at 3).!

The second document attached to the ex parte motion was a four-page
summary of Hoots’s interview, conducted a week before trial by Montana DCI
Agent Magnuson and U.S. Border Patrol Agent Suek. The summary appeared on a
“G-166C,” a form used by the Immigration and Naturalization Service.” Portions
of the report were redacted. Among other things, the report describes what appears
to be the same incident described in the witness summary.

In the relevant paragraph, the report indicates Hoots described the man who
asked her for a ride only as “a Hispanic Male who couldn’t speak English very

well.” See INS Report of Interview (“ROI”) (Doc. 115 at 8). The ROI also states

 

! These summaries are not created for the record. They merely facilitate trial by alerting
the Court to the nature of the upcoming testimony, allowing the clerk to gather the relevant
exhibits, and giving opposing counsel an opportunity to collect their own relevant materials.
Other than the summary of Hoots’s testimony, attached as an exhibit to the ex parte motion, no
other witness summaries were filed.

* Shortly after trial, the Department of Homeland Security was created. INS functions
were assumed by U.S. Citizenship and Immigration Services (USCIS), U.S. Immigration and
Customs Enforcement (ICE), and U.S. Customs and Border Protection (CBP).

6
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 7 of 12

that Hoots “recalls meeting someone by the name of Jose that Hector brought to
her apartment.”

The agents showed Hoots “a photo of Jose Guerra-Maldonado.” The ROI
does not say Hoots said, “That’s Jose,” or “That’s the man I gave a ride to.” It says
Hoots “recognized the photo but was unsure of who the person is.” ROI (Doc. 115
at 8). At trial, however, Hoots identified Maldonado as the person to whom she
gave aride. See 4 Trial Tr. (Doc. 194) at 845:24-848:9. Maldonado’s counsel did
not ask Hoots about her failure to identify Maldonado in a photograph one week
earlier. See id. at 848:20-849:2.

The ROI also stated that Hoots recognized photographs of two of
Maldonado’s co-defendants, Francisco Gonzalez-Betancourt and Pedro Carrasco,
but she did not know their names and could not say under what circumstances she
had met them. She did not recognize a photograph of another co-defendant,
Cenobio Gonzalez-Betancourt. See ROI (Doc. 115 at 8). Her testimony at trial
suggested she had seen two people—the person she identified at trial as
Maldonado and one other person—in Hector’s company. But neither of the other
defense attorneys took the opportunity to point out that she failed to identify

photographs of their clients. The fact that none of the defense lawyers asked Hoots
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 8 of 12

about her failure to identify photographs of their clients suggests they did not know
the contents of the ROI.

The text of the ex parte motion asked only whether Seykora could withhold
the fact that Hoots was working as a confidential informant and the relatively low-
level favors agents had done for her, not whether he could withhold the ROI.
Nothing in the record of the case indicates whether the trial judge ruled on the ex
parte motion, what the ruling was, whether Seykora was advised of it, or whether
he complied with it. Nothing indicates what Seykora had in mind when he wrote
the peculiar last sentence—“If the court believes that defense should be notified
the United States would like to further provide additional information if
necessary.” Nothing indicates whether Seykora actually discussed additional
information with the judge, or, if so, whether it persuaded the judge to change his
ruling. Due to the last-minute nature of the filing, it is even possible the judge did
not see the motion.

In view of the other occasions on which AUSA Seykora withheld obviously
relevant exculpatory or impeaching information about cooperating witnesses, and
in the absence of any indication here that he properly disclosed it, the Court will

presume AUSA Seykora failed to disclose anything about Hoots. He withheld not

 

3 Of course, the best evidence of disclosure or nondisclosure would be a log, but
apparently Seykora never made one.

8
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 9 of 12

only the fact that she had already received $60 from the agents and stood to obtain
more money if she continued working for them as a confidential informant, but
also her failure to identify the photograph of Maldonado as either the man Hector
once brought to her apartment or the man to whom she gave a ride.

B. Materiality

Perhaps understandably, the United States’ assessment of the materiality of
Hoots’s testimony leaves one wondering why the prosecutor called her to testify:

[A]t most, she puts the defendant in possession of methamphetamine
residue and using methamphetamine by smoking it. The defendant’s
own admissions put him in possession of large amounts of
methamphetamine. In terms of her testimony demonstrating the
defendant knowing Hector Cisneros, the defendant himself admitted
he knew Cisneros and knew Cisneros to deal in methamphetamine.
The defendant’s own admissions [in a prearrest interview] make Ms.
Hoots’s testimony as to those details immaterial.

Additionally, none of her testimony related to the defendant
conspiring with others to sell methamphetamine. Ms. Hoots testified
that she did not see the defendant with drugs and did not have the
impression he had drugs. This testimony was entirely favorable to the
defendant. Aside from smoking methamphetamine and her driving
him to a location that had a plastic bag with methamphetamine residue
Ms. Hoots offered nothing to incriminate the defendant.

U.S. Br. (Doc. 283) at 13-14. Maldonado’s “admissions” did not quite “put him in
possession of large amounts of methamphetamine.” They did not establish that he
intended to exert any control over it. See 5 Trial Tr. (Doc. 195) at 1124:19-21.

It is true that Hoots did not do a lot. But Seykora probably had a reason for

calling her to testify. Her testimony that Maldonado was present at her home,

9
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 10 of 12

alone, where she allowed Cisneros to cut and package methamphetamine,
connected him with the business of drug trafficking in a way that merely knowing
methamphetamine was present at the Rimview Inn did not. “Hoots was the only
substantive eyewitness placing Maldonado at the scene of drug dealing and drug
cutting who was presented by the Government at trial as not having received any
benefits from the Government in the form of either payments, immunity, or both.”
Pet’r Br. (Doc. 284) at 9-10. The facts to which Hoots testified tended to
corroborate what Cisneros said about Maldonado. And his testimony needed
corroboration, because there were lots of reasons to question his credibility.

Even so, because the current motion is Maldonado’s second, the law
compels him to show more than materiality (assuming, arguendo, that he meets
that standard). To obtain relief, he must show “by clear and convincing evidence
that no reasonable factfinder would have found the movant guilty of the offense.”
28 U.S.C. § 2255(h)(1). Taking all the evidence presented at trial plus the newly
discovered impeachment information about Hoots, giving no deference to the
verdict, and indulging no assumption that the jury found any particular witness to
be credible, a reasonable juror might have retained reasonable doubt. But the
Court cannot say that no reasonable juror would have convicted Maldonado on

Count 1, or Count 2, or Count S.

10
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 11 of 12

The newly discovered evidence, viewed together with all the relevant
evidence, does not suggest that no reasonable factfinder would have convicted
Maldonado. See 28 U.S.C. § 2255(h)(1). The Court must dismiss his claim for
failure to meet the required standard. See id. § 2244(b)(4).

III. Certificate of Appealability

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255
Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § »
2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

A reasonable jurist could not find that the newly discovered evidence would
preclude ail reasonable jurors from convicting Maldonado on Count 1, on Count 2,

or on Count 5. A COA is not warranted.

Accordingly, IT IS ORDERED:

11
Case 1:02-cr-00091-SPW Document 286 Filed 05/29/20 Page 12 of 12

1. Maldonado’s second motion under 28 U.S.C. § 2255 (Doc. 262) is
DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 2244(b)(4).

2. A certificate of appealability is DENIED. The clerk shall immediately
process the appeal if Maldonado files a notice of appeal.

3. The clerk shall ensure that all pending motions in this case and in CV 17-
73-BLG-SPW are terminated and shall close the civil file by entering
judgment in favor of the United States and against Maldonado.

DATED this 29" day of May, 2020.

Leesa ¢ tbh.

“Susan P. Watters
United States District Court

12
